Citation Nr: 9911886	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-47 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veteran 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel


INTRODUCTION

The veteran had active service from June 1967 to August 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) from September and November 1996 rating 
determinations of a Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
hearing loss in both ears and assigned noncompensable 
evaluations for the hearing loss in each ear.  


REMAND

At a hearing at the RO in December 1996, the veteran 
testified that his hearing loss disability precluded him from 
maintaining employment as an engineer.  In a statement dated 
in December 1996, he asserted that his hearing loss rendered 
him unable to work in the professional discipline where he 
could earn the most money.  The RO has properly considered 
these statements as raising the issue of entitlement to a 
compensable rating on an extra-schedular basis.  38 C.F.R. 
§ 3.321 (1998).  However, in similar circumstances, the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has held that VA has a 
duty to afforded the veteran an opportunity to submit 
employment records showing the impact of his disability on 
employment.  Spurgeon v. Brown, 10 Vet. App. 194, 197 (1997).  
VA's duty to assist also includes the obligation to afford 
the veteran an examination to assess the impact of his 
disability on his ability to maintain gainful employment.

In a statement dated in January 1997, the veteran reported 
that he had been working with employment counselors at a 
state job service.  These records are not currently part of 
the veteran's claims folder.

Accordingly this case is REMANDED for the following:

1.  The RO should request that the 
veteran report all treatment that he has 
received for hearing loss.  The RO should 
then take all necessary steps to obtain 
any records of treatment that are not 
already part of the claims folder.

2.  The RO should request that the 
veteran furnish employment or other 
records showing the impact of his hearing 
loss on his ability to maintain gainful 
employment.  In this regard, he should be 
invited to furnish all available records 
of his counseling through the State of 
Colorado Jobs Service.  The RO should 
afford him any needed assistance in 
obtaining these records.

3.  The veteran should be afforded a VA 
social and industrial survey to assess 
his employment history and the impact of 
his service connected hearing loss on his 
ability to maintain employment, including 
employment as an engineer.

4.  The veteran should be afforded an 
appropriate examination to evaluate the 
impact of his service connected hearing 
loss on his ability to maintain suitable 
gainful employment.  The examiner should 
review the claims folder before 
completing the examination report.  The 
examiner is requested to express an 
opinion, if possible, as to the impact of 
the service connected hearing loss on the 
veteran's ability to maintain employment 
consistent with his experience as an 
engineer.

5.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examinations and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.

6.  The RO should then readjudicate the 
veteran's claim, and specifically 
consider whether referral to the 
appropriate authority for consideration 
of an extra-schedular evaluation is 
warranted.  38 C.F.R. § 3.321(b) (1998).

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



